 INT'L. UNION OF OPERATING ENGINEERS (PASSARELLI & SON, INC.)401International Union of Operating Engineers, Local478, AFL-CIO, Elwood L. Metz, Jr., and R. M.Bertolini,its agentsandPassarelli&Son, Inc.InternationalUnion of OperatingEngineers, Local478, A, B, C, D, AFL-CIOandThe L. SuzioConcreteCo.,Inc.Cases 1-CC-573 and1-CC-575.September13, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 26, 1967, Trial Examiner William F.Scharnikow issued his Decision in the above-enti-tled proceeding, finding that Respondents had en-gaged in certain unfair labor practices and recom-mending that they cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondents filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondents, International Union ofOperating Engineers, Local 478, A, B, C, D,AFL-CIO, its officers, and their respective agentsand representatives, including Respondent AgentsElwood L. Metz, Jr., and R. M. Bertolini, shall takethe action set forth in the Trial Examiner's Recom-mended Order.iThe Respondents except to the credibility resolutions made by theTrial Examinerit is theBoard's established policy not to overrule a TrialExaminer's resolutions as to credibility unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect Such a conclusion isnot warranted hereStandard_ Dry Wall Products, Inc ,91NLRB 544, enfd 188 F 2d 362 (C.A 3)_Although the record does notsupport the Trial Examiner's finding that the driver of each truck stoppedbriefly and talked with the pickets, this does not affect the validity of theTrial Examiner's conclusions herein nor our adoption thereofTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F.SCHARNIKOW,TrialExaminer:Thepleadings in the above-entitled cases raise questions as towhether the Respondent Union and, the RespondentsMetz and Bertolini,as its agents,committed unfair laborpractices affecting commerce within the meaning of Sec-tions 8(b)(4)(i) and(ii)(B) and 2(6) and(7) of the NationalLaborRelations Act, as amended,29 U.S.C., Sec. 151etseq.(herein called the Act)by (1) inducing and encourag-ing individuals employed by Passarelli & Son, Inc.(herein called Passarelli)and The L. Suzio Concrete Co.,Inc. (herein called Suzio)to engage in strikes or refusalsin the course of their employment to perform services fortheir respective employers and by (2) threatening,.coerc-ing, and restraining Passarelli and Suzio,with the objectsin each case of forcing Carabetta Enterprises,Inc. (hereincalled Carabetta)to recognize and bargain with the Unionas the representative of its employees, and of forcing orrequiring Passarelli and Suzio to cease doing businesswith Carabetta.On January 10, 1967, the Regional Director orderedconsolidation of the two cases,issued a consolidatedcomplaint against the Respondent Union and Respond-ents Metz and Bertolini as its agents,and caused serviceto be made of the order and the consolidated complaintupon all three Respondents.On January 31, 1967, theRegional Director ordered the amendment of the con-solidated complaint,and copies of the order and theamendments were served upon the three Respondents thesame day. Thereafter,the Respondents,through their at-torney, filed their answer denying in substance the allega-tions of the complaint as amended with respect to the un-fair labor practices.The basic charge in Case1-CC-573had been filed byPassarelli and copies were served upon all three Re-spondents on December 13, 1966.The basic charge inCase 1-CC-575had been filed by Suzio on December19, 1966,and a copy was served upon the RespondentUnion on the same day. No copy of this last-mentionedcharge was served upon either the Respondent Metz orthe Respondent Bertolini.Pursuant to notice,a hearing was held in Hartford,Connecticut,on February 28 and March 1, 14, 15, and16, 1967, before me, duly designated by the Chief TrialExaminer.The General Counsel,the Respondents, andPassarelli and Suzio appeared by their respective counseland were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduceevidence bearing upon the issues.Since the close of thehearing, I have received and considered a brief from theGeneral Counsel.No briefs have been filed by Counselfor the Respondents, or Counsel for the Charging Parties,Passarelli and Suzio.Upon the entire record in the case and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERSCarabettaEnterprises,Inc., is a Connecticut corpora-tion in the general constructionfield.Since some time167 NLRB No. 53 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to December 6, 1966, it has been continuously en-gaged as the general contractor in the construction of theOakland Garden project, a garden apartment develop-ment in Meriden, Connecticut. Its business is conductedby two brothers (Salvatore "Sam" Carabetta as presidentand Joe Carabetta as treasurer) and it employs two otherbrothers (Ralph and Donald Carabetta) on salaries. Forconvenience, the corporation is referred to simply as"Carabetta," although there is also a separately main-tained "Carabetta Brothers" partnership whose equip-ment (a forklift with the marking "Carabetta Brothers,"and a pay loader) was leased by the corporation andoperated at various times on the Oakland Garden projectfrom December 6 to 16, 1966, by one or another of thefour Carabetta brothers. The value of the construction ofthe Oakland Garden project exceeds $900,000. At thetime of the hearing Carabetta had received shipments ofgoods and materials from other States of a value of morethan $50,000 for use and installation at the Connecticutjobsite.Passarelli& Son, Inc., herein called Passarelli, towhom Carabetta assigned the Oakland Garden sitepreparation and grading, is a Connecticut corporationwith its principal office and place of business in Meriden,Connecticut, and is, and has been, engaged in the generalearthmoving business, including site preparation, roadbuilding, excavation and grading. During the last fiscalyear preceding the hearing, the gross volume of Passarel-li'sbusiness was approximately $275,000. The value ofthe work it was to perform on the Oakland Garden pro-ject was between $25,000 and $35,000.The L. Suzio Concrete Co., Inc., herein called Suzio,to whom Carabetta assigned the supply of ready-mixedconcrete for the Oakland Garden project, is a Connec-ticut corporation with its principal office and place ofbusiness in Meriden, Connecticut, where it is, and hasbeen, engaged in the supply of ready-mixed concrete. Inthe course and conduct of its business, Suzio annuallypurchases materials and supplies valued at more than$50,000 from points outside the State of Connecticut.Upon the foregoing facts, I find that Carabetta andSuzio are employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act; that theyand Passarelli are employers engaged in an industry af-fecting commerce within the meaning of Section 8(b)(4)of the Act; and that it will effectuate the purposes andpolicies of the Act to entertain jurisdiction in the presentcase.,11.THE RESPONDENTSInternationalUnion of Operating Engineers, Local478, AFL-CIO (herein referred to as the RespondentUnion or simply as the Union), is a labor organizationwithin the meaning of the Act.The Respondent Elwood L. Metz, Jr., is the Respond-ent Union'sbusiness manager and, asits executive of-ficer, conducts its day-to-day business. The RespondentR.M. Bertoliniisa business agentof the RespondentUnion under the supervision and control of BusinessManager Metz.It is Bertolini'sduty to check on con-struction jobs, report to Metz any instances of noncom-pliance by contractors with the terms of their contractswith the Respondent Union, and to transmit and policeMetz' instructions to the Respondent Union's members.He has no authority to call a strike or to post or removepicketsunlesshe is instructed to do so by Metz. He doesnot engage in the Respondent's contract negotiations.Although he usually carries a form of the Respondent's"standard" contract in his pocket, he has no authority(absent instructions from Metz) either to ask an employerto sign a contract, or to enter into a contract for theRespondent Union. I find that the Respondents Metz andBertolim are agents of the Respondent Union within themeaning of Section 8(b) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Preliminary General Findings and Comment uponthe EvidenceThe material events in the present case occurred inDecember 1966 while Carabetta was engaged as generalcontractor in the construction of the Oakland Gardendevelopment, which is an FHA project. Carabetta's of-fice on the site was a trailer, on the side of whichCarabetta, in compliance with FHA requirements, hadposted its schedule of conforming wage rates in a glass-covered framemeasuring2 feet by 3 feet. Carabetta hadno contract with any union and, with Sam and JoeCarabetta in charge at the site,was using its own non-union employees for someof the work on the project. Asalready noted, the four Carabetta brothers at varioustimes operated a forklift and a pay loader, which it hadleased from Carabetta BrothersOn December 6 andagain on and after December 8, Ralph and DonaldCarabetta operated these two pieces of equipment on theOakland Garden site.There were other operating engineers on the site whowere employed by, and operated equipment owned by,other contractors. One of these contractors was Passarel-lito whom Carabetta had assigned the general work ofsite preparation and grading. Passarelli's five men, whowere already working on the site on December 6 underJoe Passarelli, were members of the Respondent Unionwith whom Passarelli had a contract. In addition, on themorning of December 8, three other contractors broughtin their equipment and began operating it on the site. Oneof them, Allen Roden, brought in a small dozer and{operated it himself. Another, Topstone, brought in a bigdozer,and the third, Barr Construction Company,brought in a small back hoe. Both Topstone and BarrConstruction Company were nonunion, supplied and paidtheir own operators, and were paid flat fees by Carabetta.The remaining contractor involved in the materialevents in December 1966 was The L. Suzio ConcreteCompany, which supplied ready-mixed concrete for thejob. Suzio's drivers, who brought the concrete to the sitein its trucks and poured it, were members of the Team-sters Local 677 with whom Suzio had a contract. HenryAltobello, Suzio's president, and Leonard Suzio, its trea-surer, were in charge of its operationsThe bare factual skeleton of the case in this setting isnot in dispute.On December 6 and 8, LawrenceDickson, the Respondent Union's steward for Passarel-li's operators, telephoned the Respondent Union's officethat nonunion men were operating equipment on the site.Business Agent Bertolini went to the site on both occa-sions.On December 6, he persuaded Joe Carabetta tostop operating Carabetta's equipment and there was nointerruption of the work of Passarelli's operators on thator the next day On the morning of December 8, how-ever, Steward Dickson and the other four Passarellioperators stopped work before Dickson called the union INT'L. UNION OF OPERATING ENGINEERS (PASSARELLI & SON, INC.)403office.When Business Agent Bertolini arrived at the siteat 9 or 9:30 a.m., he not only told Joe Carabetta that Pas-sarelli'smen would not work with nonunion operators onthe site, but suggested as a possible solution of the dif-ficulty that Carabetta sign a contract with the Respondentcovering its two nonunion operators. Carabetta rejectedthe suggestion and at midday Bertolini, on instructionsfrom Business Manager Metz, brought to the site picketsigns of the Respondent Union addressed "to the public"and protesting "substandard wages and conditions" butstating "there is no strike here." In further accordancewith Metz' instructions, Bertolim gave these signs to thefive Passarelli operators, and posted them at the two en-trances to the site.Passarelli's operators have not worked on the site sinceearly in the morning of December 8 and, from about 2p.m. of that day until December 15, they picketed the en-trances to the site with the Respondent's signs, an activityfor which the Respondent paid them. And, although Su-zio's drivers passed through the picket line and pouredconcrete for a foundation on the site throughout the after-noon of December 8, Suzio has made no deliveries to thesite since that time. In the meantime, on December 9,BusinessAgent Bertolini was instructed by BusinessManager Metz to ask Carabetta to sign a contract withRespondent. Bertolim did so that afternoon at a meetingwith Joe Carabetta at Suzio's office in the presence ofLeonard Suzio and Henry Altobello, Suzio's president.But Carabetta refused to sign a contract and Bertolinithereupon told him in the presence of the other two men,that the picket line would continue at the site.All this is clear from the testimony of Business AgentBertolini as well as that of Altobello and Joe Passarelli.Their testimony, however, differed in approach and incontent as to other matters. Bertolini laid stress in histestimony, as he also did in his conversations with Pas-sarelli, upon what he described as the "informational" na-ture of the picketing. He also laid stress upon what hetestifiedwas the spontaneous, independent, and per-sistent refusal of Passarelli's men to work on the site withnonunion operators, a matter in which he told not only themen themselves but also Carabetta, Passarelli, and Al-tobello, neither he nor the Respondent Union would in-terfere. Passarelli, however, testified (although Bertolimdenied it) that the men told Passarelli in Bertolini'spresencewhen Bertolini set up the picket line onDecember 8, that they wanted to work on the site butfeared union fines and the loss of their "books," and thatBertolini thereupon confirmed these fears by saying that,although the men were free to go back to work, theywould have to take "the consequences." Furthermore,Passarelli and Altobello testified that in conversationswith each of them, Bertolmi made other statements which(according to the General Counsel) also showed it wasthe Respondent's intent to interfere with Passarelli's andSuzio's operations at the site and to bring pressure uponand through them in the Respondent's attempt to getCarabetta to sign a contract with the Respondent. In histestimony, Bertolini denied having made some of thesestatements and said that he did not recall having madeothersTo resolve these conflicts in their pertinent setting, Imake the following full and detailed findings as to what Ibelieve the credible evidence shows happened and wassaid and done by Bertolini from December 6 through 19,1966, even though it requires repetition and someelaboration of what I have already found to be the clearand undisputed general course of events in that period.Unless otherwise noted, however, my findings are basedupon uncontradicted evidence, given in great part byBusiness Agent Bertolini.B.The Material Events from December 6 throughDecember19, 19661.December 6On Tuesday, December 6, Lawrence Dickson, one ofPassarelli's five men on the job and the Respondent's jobsteward, reported by telephone to the RespondentUnion's office at Hamden, Connecticut, about 35 milesaway, that nonunion men were working on the job. Busi-ness Agent Bertolim went immediately to the jobsite andwhen he arrived, Passarelli's men were working. ButSteward Dickson told Bertolini that there were two non-union men operating two pieces of Carabetta's equipmenton the job, and pointed them out to Bertolim. BertolinitoldDickson to continue working until he straightenedthe matter out. Bertolmi then found Joe Carabetta, whomhe had not previously known. He told Carabetta that thelatter had two nonunion operators on the job, and thatPassarelli'smen resented it and were refusing to work.Carabetta said if the fact that nonunion men were work-ing on the site would cause Bertolim trouble, Carabettawould "close these pieces of equipment down." Bertolinisaid, "Okay," and told Steward Dickson what Carabettahad said. Carabetta spoke to the nonunion operators whothereupon "parked" Carabetta's equipment. Passarelli'smen had continued to work and were still working whenBertolini left the jobsite.Joe Passarelli was on the jobsite that morning andheard that Business Agent Bertolini had been there. Hedid not speak with Bertolini, but after Bertolini left,Steward Dickson told Passarelli that Bertolini had suc-ceeded in getting Carabetta to shut down the equipmentwhich had been operated by nonunion men. PassarellitoldDickson he was glad to see Carabetta's equipmentwas no longer in operation "so that we can continue towork"; that he was "sure that the Union would find asolution to this problem with Carabetta"; and that hehoped there would be no interruption of Passarelli'swork. Passarelli then asked Dickson if Dickson wouldstop work should Carabetta's equipment resume opera-tion.Dickson said, in that event, he would stop work andwould call the Respondent Union's office for instruc-tions.Thereupon Passarelli, who was a member of theRespondent Union, told Dickson, that if he had to do this,he should "go ahead," because Passarelli did not wantthem to "jeopardize their books" or be fined by theUnion.2.Themorning of December 8Two days later, on Thursday morning, December 8,Business Agent Bertolini was again sent to the OaklandGarden project as the result of another telephone callfrom Steward Dickson who had reported that Passarelli'soperating engineers would not work because Carabettahad started to operate its equipment and had added twomachines. Bertolini went to the site with Kenneth Ford,a representative of the New Britain Building TradesCouncil of which the Respondent Union was a member.When Bertolini arrived at 9:30 a.m., he found Passarelli'sfive operators and its equipment standing idle at the foot310-541 O - 70 - 27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a slope next to an excavation.He saw that four otherpieces of equipment(i.e., the forklift and the pay loaderleased from"Carabetta Brothers"and the Barr's backhoe and Topstone's dozer)were being operated in theexcavation and the rock cut.Steward Dickson told Bertolini that the four pieces ofequipment just mentioned had been operating since 9o'clock and that he had stopped the work of Passarelli'smen and called the Union's office. Bertolini told Dicksonhe would speak to Carabetta.He did not tell Dickson thatthe Passarelli operators should continue their refusal towork nor that they should go back to work.Although Bertolim was told by Dickson,and he, him-self, saw that the two Carabetta brothers'machines,Barr's back hoe,and Topstone's big dozer were in opera-tion,he apparently did not see that there was also a smalldozer being operated by Allen Roden.Nor did he ap-parently know(as Joe Passarelli testified at the hearing)that,after Dickson and the four other Passarelli operatorshad quit work and parked their equipment,Roden's smalldozer and Topstone's larger dozer had begun doing workthat Passarelli'smen had been doing.For, aswe shall see,Bertolini never made any complaint that nonunion menwere even taking over at least some of the work whichPassarelli's union men had been performing.Bertolini found Joe Carabetta in the office trailer.Building Trades Representative Ford,who had comethere for a meeting on another matter,remained outsidethe trailer,and Bertolini entered alone. He told JoeCarabetta that the Union's steward had said Passarelli'smen would not work because of the operation of equip-ment by nonunion men and asked Carabetta whether hewould"go along" and sign a contract putting the twononunion operators in the Union, saying that this "wouldsimplify things a lot." Joe Carabetta said that "he was notinterested"and he did not care that Passarelli'smen werenot working because he would get nonunion men to dothe work.Bertolini then returned to Steward Dickson whom hetold that Carabetta was not interested in signing a con-tract and therefore it was up to Passarelli'smen whetherthey wanted to work or not.Dickson said he would notwork,and two other operators who were there also saidthat they would not work.About this time, Joe Passarelli asked Bertolini what thetrouble was. Bertolini said that the men would not workwith nonunion men. Passarelli asked what could be doneand Bertolini said,"Nothing." Passarelli testified (and Icredit his testimony despite Bertolini's inability to recall)that Bertolini also said that the "situation" had not been"resolved";that Carabetta had refused to sign a contract;that Bertolini was getting picket signs; that it was up toPassarelli'smen whethertheywanted to go back to work;and that Bertolini would not tell them to do so. In themeantime,Passarelli'smen had been standingnearby.According to Joe Passarelli's testimony,which I creditdespite Bertolini's denial as to this particular matter, theysaid in Bertolini's presence that they wanted to go back towork but were afraid of the "consequences" in possiblefines and loss of their"books," whereupon Bertolini said,"that'snot up to me. That's up to the[RespondentUnion's] Board."Bertolini thereupon telephoned the Union's office andspoke with his superior,Business Manager Elwood Metz.Metz told him to return to the unionofficeand take picketsigns back to the site. Before Bertolini left the jobsite at11:30 a.m., he told Steward Dickson and Joe Passarellithat he would be back with "informational"picket signs.He did not, however, tell this to Carabetta.3.Theafternoon of December 8: beginning of picketingWhenBertolini picked up the signs at the Union's of-fice,Metz told him he was to give the signs to Passarelli'smen and put them on picketduty. The typeof sign whichBertolini took back to the site at midday on December 8was one of a number of differently worded signs whichthe Union had ready for its pickets.In this case, afterBertolini inserted the words"ON THIS SITE"in a blankprovided for the name of a particular employer, the signread:TO THE PUBLICENGINEERSON THIS SITEARE WORKING UNDERSUBSTANDARD WAGES* CONDITIONSPLEASE DO NOT PATRONIZETHERE IS NO STRIKE HEREBertolini returned to the jobsite at 1:30 p.m. and gavethe signs to each of the five Passarelli employees,includ-ing Dickson,who were still standing idly at the site. Hethen posted them at the two entrances to the project aftertelling them that they were to be orderly and to stay offprivate property,and that "there was not a strike there."The fivePassarelli employees picketed with the samesigns from that time until December 15, and were paid bytheUnion for their time on the picket line. AfterDecember 15, other pickets bearing the same signs weresubstituted but on December 19, the picketing was finallyterminated.Joe Passarelli testified(and I credit his testimonydespite Bertolini's denials)that when Bertolini posted thepickets about 2 p.m. on December 8, Passarelli askedBertolini in the presence of Passarelli's men whetherBertolini had any ideas as to what could be done; thatBertolini said, "No. You are not going to be able to workhere until Carabetta signs a contract";that Passarellisaid,"You are putting your men out of work. . ."andthat Bertolini replied, "There are times when good unionpeople have got to suffer because it is better for the wholeof the organization."During the afternoon of December 8, after the picketshad been posted,four or five Suzio trucks came up to thesite entrance.The driver of each truck stopped brieflyand talked with the pickets, and then drove into the siteand later drove out. Bertolini spoke to one of thesedrivers who asked what it was"all about."Bertolini saidthere were nonunion men working on equipment at thesite,and the driver said he would see his own steward.Henry Altobello,Suzio's president,also came to thesite and spoke to Bertolini that afternoon after the picketshad been posted and Suzio's trucks had been stoppingbriefly before going in. Altobello asked Bertolini what thetrouble was.Bertolini said he had"informational pickets" INT'L. UNION OF OPERATING ENGINEERS (PASSARELLI & SON, INC.)405posted because nonunion men were operating equipmenton the site and Bertolini's men refused to work with them.Altobello asked how long the picketing would last andhow it would affect Suzio, and Bertolini said he did notknow. Altobello said he was concerned about completingthe "pour" of a foundation which Suzio had started thatday. Bertolini suggested putting in a bulkhead, but Al-tobello said that was impossible.Bertolini and Altobello disagreed in their testimony asto the rest of the conversation. Bertolini testified he toldAltobello that so far as he was concerned Suzio couldcontinue pouring - Bertolini was not stopping him; thatAltobello said he would "have to go along with what theTeamsters do" and would probably lose the Carabetta ac-count; and that Bertolini replied, "That's up to your men.There's nothing I can do about it." But Altobellotestified, and I credit his version rather than Bertolini'sdenials that Bertolini said to him, "I just told your driverto dump this load but not to come back any more"; that,when Altobello protested that the foundation would beruined if pouring were not completed, Bertolini said itwould be alright for Suzio to pour seven or eight moreloads that day, but no more.One of Passarelli's men told Joe Passarelli that after-noon that a Suzio truck had come to the site and Bertolinihad said to let it come in. Joe Passarelli testified, and Icredit his testimony rather than Bertolini's, that Passarellithen went to Bertolini and asked how the picket line couldbe effective and why his men could not work, if concretetrucks and lumber trucks were permitted to come throughthe picket line; that Bertolini said he would "call the ...respective companies and instruct them there were to beno further deliveries ... the following day"; that Pas-sarelli asked, "Can my men go back to work?"; and thatBertolini said "it was up to Sonny Metz."i4.December 9BusinessAgent Bertoliniand BusinessAgent HoraceGesualdi came to the jobsite together the next morning,Friday, December 9, at 6:45 a.m. The pickets were againwalking back and forth with their signs at the two en-trances to the project. Joe Passarelli asked Bertoliniwhether Passarelli's men could go back to work andBertolini said he had never stopped them from workingand that they could go back whenever they pleased. Pas-sarelliasked, "who he had to see to get this thing clearedup," and Bertolini said he would have to speak to "SonnyMetz" and he would try to reach him by telephone.2Bertolini then drove his car to a public telephone a halfmile from the site and made several calls. Upon returningto the site, he receiveda message from BusinessManagerMetz over the loudspeaker of his car's radio telephone, tothe effect thatMetz wanted Bertolini to approachCarabetta and see if Carabetta wouldsigna contract.According to Bertolini, this was the substance of amessage thustransmitted to him by the Respondent'sdispatcher. But Joe Passarelli testified, and I find, that hehad been in Bertolini's car on the trip to the outsidetelephone and was still in the car when the message camein on the car's loudspeaker; that what he, as well asBertolini, then heard was a conversation between theRespondent's dispatcher and Metz in which Metz told thedispatcher to tell Bertolini "to contact Joe Carabetta" andtellCarabetta that if he signed a contract with theRespondent and the Teamsters, they would "cross anypicket line that the other trades put up"; and thatBertolini thereupon turned to Passarelli and said, "Youheard Sonny Metz. Now, we got to find Joe Carabetta."3Before speaking again with Carabetta about signing acontract-it will be recalled he had already done so onDecember 8 - Bertolini had another conversation withAltobello of Suzio on the Oakland Garden site during themorning of December 9. In the conversation which thentook place in the presence of Leonard Suzio and BusinessAgent Gesualdi, Altobello told Bertolini that, if Suzio'strucks could not come to the jobsite, Suzio would losebusiness to nonunion suppliers. Bertolini said he was sor-ry, but that the Union was not stopping Suzio's trucksand it was up to Suzio's drivers whether to cross thepicket line or not. Bertolini added that if Joe Carabettasigned, everything would be all right.Bertolini and Altobello agreed in their testimony thatitwas Bertolini who first referred in this conversation tothe possibility of Carabetta's signinga contract with theUnion. But they disagreed (and Gesualdi and Suzio alsogave variant versions) as to which of them suggested thatsuch a proposal be made to Carabetta and as to whetherAltobello agreed to arrange, and did arrange, a meetingbetween Bertolini and Carabetta in Suzio's office that af-ternoon.Bertolini testified that Altobello asked himwhether he would talk to Joe Carabetta if Altobello gotCarabetta to come to Suzio's office, and that Bertolinisaid he would. Gesualdi testified merely that Altobellosuggested, "Why don't we talk with Joe Carabetta and tryto get this problem resolved?" and that, upon Bertolini'scounter suggestion, Altobello agreed "to set up" a meet-ing with Carabetta -but Altobello and Suzio testified thatnothing was said in this conversation about their arrang-ing a meeting with Carabetta. Supplementing this, Al-tobello testified that Bertolini did say to him, "Why don'twe talk to Joe [Carabetta] and have himsigna contract[or we] will stay here until there is a contract"; that Al-tobello thereupon left Bertolini and spoke alone withCarabetta on the site that morning; but that Carabettatold Altobello that he would not sign a contract with theUnion. On this conflict in the testimony, I credit Altobel-lo's and Suzio's testimony and find that Altobello did notsuggest speaking to Carabetta about signing a contractwith the Union nor arrange a meeting for that purposethat afternoon, although, prompted by Bertolini's re-marks, he did go alone to Carabetta that same morningand unsuccessfully presented the contract possibility.But, under the circumstances, it is not importantwhether it was Bertolini or Altobello who suggestedspeaking to Carabetta about a contract or whether Al-tobello agreed to arrange, and did arrange, the meetingbetween Carabetta and Bertolini which actually did take'Bertolini,in his testimony,said he could not recall speaking with Pas-sarelli concerning the deliveries being made by the concrete trucks Hedenied,however, having said to Passarelli that these deliveries would bestopped2Passarelh testified that in this particular conversation,he put thisquestion to Bertolini and that Bertolini said he would call BusinessManager Metz Bertolini, while not specific as to the time,did testify thatin one of his conversations with Passarelli, he told Passarelli he would callMetz8According to Bertolini's testimony,Business Agent Gesualdi waswith him in the car but he "could not say" that Joe Passarelli was alsothere, nor,therefore could he remember turning to Passarelh and saying"Well you heard Sonny " Neither Gesualdi nor Metz gave any testimonyas to what their knowledge about this incident might be 406DECISIONSOF NATIONALLABOR RELATIONS BOARDplace in Suzio's office that afternoon. For it is clear, evenfrom Bertolini's testimony, that, in his conversation withAltobello on the morning of December 9, Bertolini hadraised the contract possibility as the basis for ending thepicketing, that Bertolini himself had already spoken toCarabetta about signing a contract, and that the Union'spicket line pressure upon Suzio explained anything Al-tobello might have said or done to help Bertolini in gettinga contract for the Union with Carabetta.In any event, Business Agents Bertolini and Gesualdiwent to Suzio's office on the afternoon of December 9.Leonard Suzio made a telephone call to Altobello whowas discussing other business with Joe Carabetta in thelatter's office at the time, and Altobello and Carabetta im-mediately came to Suzio's office. Bertolini thereuponasked Carabetta if he would sign a contract with theRespondent Union. Carabetta refused to sign a "regular"contract but said he would sign a "special contract"limited to buildings of more than two stones in height andto commercial and industrial construction. Bertolini saidhe knew nothing of such a "special contract," and madea telephone call to Business Manager Metz, whom he told(asdidAltobellowho also spoke with Metz) thatCarabetta was ready to sign a "special" contract. Metzsaid that the Union had only one contract and Metz hadno knowledge of any such "special contract." Afterfinishing his telephone conversation with Metz, Bertolinitold Carabetta that the only possible contract acceptableto the Union was its "regular" contract. Carabettarefused to sign such a contract and the meeting endedwith Bertolini's statement, "that's it. [If] you don't wantto sign the contract, the pickets will have to stay there."45.December 10 through December 19As already noted, the picketing of the jobsite continuedthrough Monday, December 19. Passarelli had done nowork on the site since the picketing began on December8, and on Tuesday, December 14, Passarelli removed itsequipment from the site. Passarelli's men continued theirpicketing through Wednesday, December 15, after whichthey were relieved by other men who were assigned byBertolini and who served as pickets on Thursday andFriday,December 16 and 17, and again on Monday,December 19.Except for Steward Dickson, none of the Passarellioperators has worked for Passarelli since December 8.And, although Bertolini suggested to them that they re-port to the union office as "unemployed," they did not doso, but got jobs with other employers.Bertolini,however, did inform Joe Passarelli bytelephone on the evening of Wednesday, December 15,that he was relieving the Passarelli men of picketing,although others would continue to picket the site. In thetelephone call, and again on a visit to the site the next day,Bertolini also asked Joe Passarelli to take his men back towork or to give them "blue" unemployment slips. Ac-cording to Passarelli's testimony, which I credit despiteBertolini's denials, Bertolini, in making this request, said"These findings concerning the conversation in Suzw's office are basedupon the consistent testimony of Bertolini and Altobello In addition tothe essential elements of the conversation which have been set forthabove, there were differencesin thetestimony of the two men as to whatBertolini said in attempting to convince Carabetta he should sign thethat the men could, and should, be taken back to work byPassarelli but not on the Carabetta project.C. Bertolini's and Metz' Explanation of theRespondents' ActsIn substance, both Bertolini and Metz claimed in theirtestimony (as had Bertolini in his statements to Passarelliand Altobello) that neither they nor the RespondentUnion was responsible for the initial and continued workstoppage of Passarelli's men on the Oakland Garden pro-ject, but that it was due solely to the spontaneous and per-sistent, independent refusal of the men to work alongsidenonunion men, as Bertolini had reported to Metz onDecember 8. As to the men's thereafter picketing withtheUnion's signs, Bertolini and Metz testified in sub-stance that the picketing was intended simply as permissi-ble "informational" picketing, as Bertolini also told Pas-sarelli and Altobello and as shown by the protestations onthe signs addressed "To the public" that "Engineers onthis site are working under substandard wages & condi-tions."But Bertolini admitted that he did not know what wagerates were being paid to the nonunion engineers on theproject. Similarly, it was clear from Metz' testimony thathe, too, had no information as to the wages being paid tothe nonunion men there. Furthermore, although Metztestified that the Respondent Union had had a disputewith a "Carabetta" a year or so before this, he alsotestified that Bertolini, in reporting the Oakland Gardensituation on December 8, had said that Passarelli's menwere refusing to work on the project because of a "non-union condition," i.e., that some of the operating engi-neers on the site were nonunion and did not have"books," but that Bertolini did not know who the non-union employer or employers were; and that Metzlearned only later, when Bertolini asked him to speak toCarabetta at Suzio's office the next day, that it was Cara-betta on this last point, it will be noted, Metz' testimonysquarely conflicted with Bertolini's testimony, as wellas with that of Passarelli, which was to the effect thatMetz had actually sent instructions to Bertolini over thecar radio earlier that day, that Bertolini was to approachCarabetta with an offer of a union contract.D. SummaryUpon summary of the principal findings already made,itappears that during the morning of December8, Busi-nessAgent Bertolini reported the Oakland Garden situa-tion to Business Manager Metz and ingeneralaccordancewithMetz' instructions, the course of action taken byBertolini was the following:(1)Late in themorningof December 8, Bertolini toldPassarelli that Carabetta had refused to sign a contractwith the Union and that Bertoliniwas goingto get picketsignsfor Passarelli's men.(2)Early in the afternoon of December8,Bertolinisupplied Passarelli'smenwith the Union's "informa-Respondent's regular contract because it would cover only two men em-ployed by Carabetta on the heavy equipment But these were mere details,resolution of which would not affect an understanding of the positionsvoiced by Bertolini and Carabetta as they are set forth in the text INT'L. UNION OF OPERATING ENGINEERS (PASSARELLI & SON, INC.)407tional" picket signs, posted the men at the entrances tothe site, instructed them in the manner of picketing, andpaid them for picketing there from December 8 until afterPassarelli had removed its equipment from the site onDecember 14.(3)The Union's"informational"picket signs whichBertolini provided for Passarelli'smenstated that "En-gineers on this site are working under substandard wagesand conditions," although neither Bertolim nor Metz hadany information as to what the wages and conditions ofthe nonunion men on the site actually were.(4)Before and during the picketing, Bertolim madeinconsistent statements as to whether Passarelli's men orthe Union was responsible for the men's continuance oftheir work stoppage. To Passarelli on both December 8and 9, and to Altobello on December 8, he said that themen themselves refused, and were refusing, to workalongside the nonunion men on theproject,and thus im-plied that the Union had no control over the situation andwas not to be regarded as exerting any pressure either onthe employees or on any employer on the site. Yet, in re-marks made by him in the presence of Passarelli and Pas-sarelli'smen on December 8, he made it clear to the menthat the Union wanted them to continue their work stop-page and might penalize them if they did not. On the firstoccasion during the morning of December 8, before heset up the picket line,he overheard the men tell Passarellithey wanted to go back to work but feared the "con-sequences" in possible fines and loss of their "books,"and he told them and Passarelli, "that's not up to me.That's up to the [Union's] Board." Then, in the after-noon as he was setting up the picket line, he told Passarel-li, in the presence of the men, "You are not going to beable to work hereuntilCarabettasigns acontract," andwhen Passarelli charged him with "putting your men outof work," he replied, "There are times when good unionpeople have got to suffer because it is better for the wholeof the organization."(5)That it was Bertolini's and the Union's intention touse the picket line to hinder employers from performingwork for, or making deliveries to, Carabetta on the siteand thusto bringpressureon Carabettato sign a unioncontractwas made clear to Passarelli not only byBertolini's foregoing blunt statement that,"You are notgoing to be able to work here until Carabetta signs a con-tract," but also by the statement he made to Passarellilater in the afternoon of December 8, that companies whowere still making deliveries would be informed that therewould be no more deliveries the following day.(6)Bertolini was equally direct in exerting the pres-sure of the picket line on Suzio and its employees. OnDecember 8, he told Altobello of Suzio that he had in-formed Suzio's drivers as they went through the picketline that afternoon, that they were not to bring any moreconcrete to the site, although, upon Altobello's protest,he then relented to the extent of telling Altobello that thedrivers might bring in seven or eight more loads, but nomore, in order to finish pouring a foundation which Suziostarted that afternoon.(7)On December 9, Bertolini intensified his efforts toget a union contract with Carabetta, a matter to which hehad twice referred in his conversations with Passarelli onDecember 8. (See items I and 5, above.) Thus, on themorning of December 9, he told Passarelli, who had justoverheard Metz' message to Bertolini on the car radio,that, in accordance with Metz' instructions, he would goto see Carabetta about signing a union contract.(8)Pursuing this course and attempting to enlist Al-tobello'shelp,Bertolini,on the same morning ofDecember 9, spoke to Altobello about the possibility ofspeaking to Carabetta about a union contract and told Al-tobello in substance that the picket line would remain atthe site until the Union did get a contract with Carabetta.(9)Having made it clear to Passarelli and Altobellothat a union contract with Carabetta was the price of theremoval of the picket line from the site, Bertolini offeredsuch a contract to Carabetta on the afternoon ofDecember 9, in the office of Suzio and in the presence ofLeonard Suzio and Altobello and, when Carabetta re-jected the offer after talking also with Metz on thetelephone during the meeting,Bertolini toldCarabetta,Suzio, and Altobello flatly, "That's it . . . the pickets willhave to stay there."(10)A final indication that Bertolini's and the Union'sefforts had been directed against Passarelli to compel it tostop doing businesswithCarabetta was provided byBertolini's request to Passarelli that his men should betaken back to work, but not on the Carabetta project.E.ConclusionsUpon consideration of the foregoing facts in the con-text of all the findings already made, I have reached thefollowing conclusions:(a)Regardless of whether the work stoppage of Pas-sarelli'smen was originally spontaneous, the RespondentUnion, through Metz and Bertolini, certainly encouragedand supported its continuance by setting up the picketline,by paying Passarelli'smen to picket, and byBertolini's telling them at the outset, when they ap-parently wanted to return to work, that if they did so theymight be fined by the Union or lose their "books." I cor.dude, therefore, that the Respondent Union and theRespondents Metz and Bertolini induced and encouragedPassarelli'smen to refuse to perform services for theiremployer on the Oakland Garden project within themeaningof Section 8(b)(4)(i) of the Act.(b)From the Respondents' institution and main-tenance of the picket line, it is clear that it was theUnion's picket line. Moreover, from Bertolini's statementto Altobello that he had told Suzio's drivers as they werepassing through the line on December 8, that they werenot to deliver any more concrete to the site, I concludethat it was the Respondents' intention thereby to induceand encourage Suzio's employees to refuse to makefurther deliveries to the site and thus also such induce-ment and encouragement of Suzio's employees to refuseto perform services for Suzio as fell within 8(b)(4)(i) ofthe Act.(c)By the continued involvement of its employees inthe Union's picket line, Passarelli was deprived of theirservices at the Oakland Garden site and directly felt thepressure of the work stoppage and the Union's picketline.Moreover Joe Passarelli was told by Bertolini thatthe men would not "be able to work here until Carabettasigns a contract."Suzio, too, was affected by the picketline's normal appeal to its drivers and the coercive pres-sure and effect of the picketing were directly brought tobear upon it by Bertolini's statements to Altobello. I con-clude that both Passarelli and Suzio, as employers en-gaged in an industry affecting commerce, were threatenedand coerced within the meaning of Section 8(b)(4)(ii) ofthe Act by the Union'spicket line,and byBertolini'sstatements to them that the picket line could remain at the 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDproject and that they could not perform work or makedeliveries there unless Carabetta signed a contract withthe Union.(d)The Respondents did not actually picket theOakland Garden project to protest substandard wagesand conditions of employment. Their signs and Bertolini'sgeneral statements to this effect were intended simply tomask their actual objects. I conclude from the evidencealready detailed, that the Respondents' objects in induc-ing and encouraging Passarelli's and Suzio's employeesto stop working for their employers at the OaklandGarden project and in threatening Passarelli and Suziowere to force and require Passarelli and Suzio to ceasedoing business with Carabetta and thereby also to forceand require Carabetta to recognize and bargain with theRespondent Union.(e) In sum, I conclude that the Respondent Union andtheRespondents Elwood L. Metz, Jr., and R. M.Bertolini, as its agents, committed unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) of theAct by inducing and encouraging employees of Passarelliand Suzio to engage in a strike or refusal to perform workfor their respective employers, and threatened andcoerced Passarelli and Suzio, for the objects of (a) forcingor requiring Passarelli and Suzio to cease doing businesswithCarabetta Enterprises, Inc., and (b) forcing orrequiring Carabetta Enterprises, Inc., to recognize or bar-gain with the Respondent Union as the representative ofits employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII,above, occurring in connection with Employers'operations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case,it is recommended that International Union of OperatingEngineers,Local 478, AFL-CIO,and its Agents ElwoodL.Metz, Jr., and R. M. Bertolini,and their respective of-ficers, agents, successors,and assigns,shall:1.Cease and desist from engaging in, or inducing or en-couraging any individual employed by Passarelli & Son,Inc., The L.Suzio Concrete Co., Inc.,or by any otherperson engaged in commerce or in any industry affectingcommerce to engage in, strikes or refusals in the courseof their employment to use,manufacture,process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities,or to perform any services, orfrom threatening, coercing,or restraining Passarelli &Son, Inc.,The L.Suzio Concrete Co., Inc., or any otherperson,where an object is either to force or require Pas-sarelli& Son,Inc., The L.Suzio ConcreteCo., Inc., orany other person to cease doing business with CarabettaEnterprises,Inc., or to force Carabetta Enterprises, Inc.,to recognize or bargain with International Union ofOperating Engineers,Local 478, AFL-CIO, as therepresentative of any of its employees.2.Takethe following affirmative action which it isfound will effectuate the policiesof the Act:(a)Post at their business offices, meeting halls, and allother places where notices to members are customarilyposted,copies of the attached notice marked"Appen-dix."5 Copies of said notice,to be furnished by the Re-gional Director for Region 1, after being duly signed byRespondents'representative,shallbe posted by theRespondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where noticestomembers and employees are customarily posted.Reasonable steps shall be taken by the Respondents toinsure that said notices are not altered,defaced,or cov-ered by any other material.(b)Furnish the Regional Director for Region 1 signedcopies of said notice for posting by Passarelli & Son, Inc.,The L.Suzio Concrete Co., Inc., and Carabetta Enter-prises, Inc., if willing,in places where notices to em-ployees are customarily posted.Copies of said notice, tobe furnished by the Regional Director after being signedby the Respondents,shall be forthwith returned to theRegional Director for disposition by him.(c)Notifythe Regional Director for Region 1,in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.65 In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 day `rom the date of this Order, what steps Re-spondents have taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS AND EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify all em-ployees that.-WE WILL NOT induce or encourage individuals em-ployed by Passarelli & Son, Inc., The L. SuzioConcrete Co., Inc., or by any other person engagedin commerce or in an industry affecting commerce,to engage in a strike, or a refusal to perform any ser-vices,where an object thereof is either to force orrequire any of the aforesaid or other employers tocease doing business with Carabetta Enterprises,Inc., or to force or require Carabetta Enterprises,Inc., to recognize or bargain with our Union as therepresentative of its employees.WE WILL NOT threaten, coerce, or restrain Pas-sarelli& Son, Inc., The L. Suzio Concrete Co., Inc.,or any other person engaged in commerce or an in- INT'L. UNION OF OPERATING ENGINEERS (PASSARELLI & SON, INC.)409dustry affecting commerce, for any of the objectivesDatedBy R. M. Bertoliniset forth in the preceding paragraph.(Business Agent)This notice must remain posted for 60 consecutiveINTERNATIONAL UNION OFdays from the date of posting and must not be altered,OPERATING ENGINEERS,defaced, or covered by any other material.LOCAL 478, AFL-CIOIf you have any question concerning this notice or(Labor Organization)compliance with its provisions, you may communicatedirectlywith the Board'sRegionalOffice, 20th Floor,John F. Kennedy FederalBuilding,Cambridge and NewDatedBy Elwood L. Metz, Jr.SudburyStreets,Boston,Massachusetts02203,(BusinessManager)Telephone 223-3300.